                          Case 19-50109-btb                 Doc 34      Entered 02/06/19 14:00:32                       Page 1 of 2

      Fill in this information to identify the case:

                  140 Mason Circle, LLC
      Debtor name __________________________________________________________________
                                                                                 Nevada
      United States Bankruptcy Court for the: ______________________ District of _________
                                                                              (State)
      Case number (If known):   _________________________
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

1    AT&T                                  1-800-750-2355                    Utility                                                                      278.19
     PO Box 5025
     Carol Stream, IL 60197

2    Coast Landscape Mngt, Inc.            707-251-8872             Services                                                                              707.00
     103 Camino Oruga                      Chuck Moore
     Napa, CA 94558                        pacific_coast_wp@att.net
3    Contra Costa County Tax               925-957-5280                      Taxes                                                                       26,507.15
     Collector - PO Box 7002               taxinfo@tax.cccounty.us
     San Francisco, CA 94120
4    CRS Comm. Real Estate                 Dave Grainger                     Services                                                                   6,095.28
     1450 Maria Lane, #200                 dbg@crsrealestate.com
     Walnut Creek, CA 94596                925-256-3334
5    Family Security Locksmith             Ken Jackson                       Services                                                                   129.35
     40 Emshee Lane                        925-228-3620
     Martinez, CA 94553
6    Orkin Services of California          Roniie Coff                       Services                                                                   83.13
     PO Box 7161                           rcoff@orkin.com
     Pasadena, CA 91109-7161               1-800-562-5610
7    PG&E                      800-743-5000                                  Utility                                                                    182.95
     PO Box 997300
     Sacramento, CA 95899-7300
8




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
                         Case 19-50109-btb             Doc 34       Entered 02/06/19 14:00:32                        Page 2 of 2


    Debtor       _______________________________________________________                       Case number   (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                         professional           unliquidated,   total claim amount and deduction for value of
                                                                         services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff

9




10




11




12




13




14




15




16




17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
